El Juez Presidente Sr. del Tobo,
emitió la opinión del tribunal.
Está envuelta en este caso la cuestión de si dictada sen-tencia en un pleito de divorcio en contra de la mujer y pen-diente la apelación establecida por ésta contra dicha senten-cia, puede la mujer acudir a la corte de distrito y solicitar y obtener alimentos provisionales y litis expensas. La corte de distrito resolvió la cuestión en la afirmativa y el marido apeló para ante esta Corte Suprema.
A nuestro juicio actuó correctamente la corte de distrito! El artículo 168 del Código Civil revisado dice: “Si la mu-jer no contare con suficientes recursos para vivir durante el juicio, la corte de distrito ordenará al marido que le pase una pensión alimenticia en proporción a los bienes de éste.” Y esta Corte Suprema, interpretando las palabras “mientras el juicio se sustancie y decida” usadas en el artículo 166 del propio cuerpo legal que forma parte con el 168 del mismo capítulo que trata “De las medidas provisionales a que puede dar lugar el juicio por divorció,” resolvió: “Las pa-labras ‘mientras el juicio se sustancie y decida’ empleadas en el artículo 166 significan: hasta que se dicte resolución final en apelación, o hasta que haya expirado el término para interponer dicho recurso, de acuerdo con lo dispuesto en el artículo 348 del Código de Enjuiciamiento Civil.” Axtmayer v. El Pueblo, 19, D. P. R. 399. Ambas expresiones: “du-rante el juicio” y “mientras el juicio se sustancie y decida,” atendido el espíritu que informa todo el capítulo, deben *881considerarse como teniendo igual alcance. Si bien la sen-tencia apelada tiene la presunción de justa, no puede ne-garse que la apelación abre de nuevo la contienda y la sitúa-eión transitoria se prolonga a virtud de ella. Mientras el conflicto no se decida definitivamente, mientras el vínculo matrimonial no quede totalmente roto y disuelto, el matrimo-nio existe y debe proveerse a las necesidades de los cón-yuges de acuerdo Con la ley.
Resuelta la cuestión que antecede que es la única que se presentaba en forma dudosa, las demás envueltas no ofre-cen dificultad.
En el caso de Workers v. Masson, 27 D. P. R. 278, se de-cidió que “Una esposa que ejercita la acción de divorcio tiene derecho a reclamar de su marido en tina acción cola-teral de alimentos provisionales el pago de honorarios de abogado, pendente lite, cuya cuantía queda a la sana discre-ción de la corte.”
Los honorarios de abogado se fijaron aquí en cien dólares y la cuota alimenticia de la mujer en treinta mensuales. El marido es el administrador de los bienes del caudal común y se presentó priieda tendente a demostrar que tiene inscri-tas a su nombre dos fincas rústicas una de trece hectáreas situada en Hato Rey de la cual ha vendido más de diez pe-queños solares y otra de cien cuerdas situada en. los barrios de Mameyes y Hato Nuevo, de Río Piedras. No se ha de-mostrado violación alguna del artículo 216 del Código Civil.
Debe confirmarse la orden recurrida.

G on firmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.